DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The Information disclosure statement (IDS) filed on 06/29/2022 has been acknowledged.

Claim Objections
Claims 31-33 are objected to because of the following informalities: 
Claim 31 should include an “and” before the last paragraph to, i.e. “; and forming a radio frequency device…”, to indicate that the step of forming the radio frequency device is the last step of claim 31.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 21, and 30 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2015/0349398 to Uemichi.
As per claims 1, 21, and 30, Uemichi discloses a method for forming a radio frequency device, the method comprising: 
[1] irradiating, with laser energy, a first three dimensional structure (see conductor posts 114 and micro holes/modified portions β in Fig 1-2 and Fig 7B-7H which correspond to conductor walls 141 and long holes β1 in Fig 12-13 and 15, conductor walls 142  and long holes β2 in Fig 14, conductor walls 143 and long holes β3 in Fig 15, and conductor walls 147 and long holes β1 in Fig 19) in a first optically transparent dielectric layer (glass substrate 101, Fig 1-2, 7A-7H, and 12-19), the first three dimensional structure including a first plurality of sidewall regions extending at least partially between a first surface and a second surface of the first optically transparent dielectric layer (see long holes β1, β2, β3 in Fig 12-16 and 19 that each include sidewall regions that extend between the first/top surface and the second/bottom surface of the glass substrate 101; see modified portion β formed by laser light 12 in Fig 7B; Para 0092-0093); etching the first three dimensional structure to form a first three dimensional cavity structure (see long holes β1, β2, β3 in Fig 12-16 and 19; see micro hole β in Fig 7C formed by etching the modified portion β in Fig 7B; Para 0094-0095); depositing metal in the first three dimensional cavity structure to form a first at least partially closed conductive sidewall (see conductor walls 141, 142, 143, and conductor walls 147 in Fig 12-16 and 19 which are closed by first grounding conductor layer 111 and second grounding conductor layer 112 as seen in Fig 7H) extending at least partially between the first surface and the second surface of the first optically transparent dielectric layer (Para 0097-0104); forming a first radio frequency input-output (RF I/O) region (see signal transmission pin 123 in Fig 1-3 and 7H-7M) and a first ground plane (see first grounding conductor layer 111 in Fig 2-3 and 7H-7M) on the first surface of the first optically transparent dielectric layer, the first ground plane spaced apart from, and located about, a perimeter of the first RF I/O region (see opening 111a that separates the pin 123 from first grounding conductor layer 111 in Fig 3; Para 0097-0104), wherein the first at least partially closed conductive sidewall at least partially defines a first resonant space in the first optically transparent dielectric layer (see opening portion 102 of waveguide 110 in Fig 1; Para 0077 and 0145).

[21] at least partially defining a first resonant space (see opening portion 102 of waveguide 110 in Fig 1) in an optically transparent dielectric material (glass substrate 101, Fig 1-2, 7A-7H, and 12-19) by depositing conductive material on a first at least partially closed sidewall (see long holes β1, β2, β3 in Fig 12-16 and 19; see micro hole β in Fig 7C formed by etching the modified portion β in Fig 7B) formed by etching a first portion of the optically transparent dielectric material after irradiating the first portion with laser energy (see conductor posts 114 and micro holes/modified portions β in Fig 1-2 and Fig 7B-7H which correspond to conductor walls 141 and long holes β1 in Fig 12-13 and 15, conductor walls 142  and long holes β2 in Fig 14, conductor walls 143 and long holes β3 in Fig 15, and conductor walls 147 and long holes β1 in Fig 19 formed by laser light 12 in Fig 7B which are then etched to form the long holes β1, β2, β3; Para 0092-0093, 0094-0095); forming a first ground plane (see first grounding conductor layer 111 in Fig 2-3 and 7H-7M) on a first surface of the optically transparent dielectric material, the first ground plane at least partially enclosing an open end (see opening 111a in Fig 3; Para 0097-0104) a first at least partially closed conductive sidewall (see conductor walls 141, 142, 143, and conductor walls 147 in Fig 12-16 and 19 which are closed by first grounding conductor layer 111 and second grounding conductor layer 112 as seen in Fig 7H) formed by depositing the conductive material on the first at least partially closed sidewall; forming a first radio frequency input-output (RF I/O) region (see signal transmission pin 123 in Fig 1-3 and 7H-7M) at the first surface, the first ground plane spaced apart from, and located about a perimeter of, at least a portion of the first RF I/O region (see opening 111a that separates the pin 123 from first grounding conductor layer 111; Para 0097-0104). 
[30] further comprising inductively coupling the first ground plane to the first RF I/O region (see transmission line 122 and GSG pad that inductively couples the first grounding conductor layer 111 to the transmission pin 123 similarly to the “metallized trace (not shown) connected between the first found plane 206 and the first RF IO contact pad 204 to provide an inductance coupling” disclosed in Para 0041 of the specification; Para 0083).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2015/0349398 to Uemichi in view of US 8,860,532 to Gong.
As per claims 3 and 5, Uemichi discloses all of the limitations of irradiating with laser energy a three dimensional structure, etching the three dimensional structure to form a three dimensional cavity structure, depositing metal in the three dimensional cavity structure to form at least partially closed conductive sidewalls to define a resonant space within an optically transparent dielectric layer (see above rejection of claim 1), however Uemichi does not explicitly disclose repeating these steps of claim 1 to form a second resonant space within a second dielectric layer. However, the limitations of claims 3 and 5 are a mere duplication of the steps as recited in claim 1 and therefore would have been obvious to one of ordinary skill in the art to duplicate the steps of claim 1 (as recited in claims 3 and 5) with the reasonable expectation that this would allow the forming of a second radio frequency device as claimed.
Further, secondary reference, Gong discloses a similar radio frequency antenna/waveguide device wherein a first resonator (201, Fig 2) and a second resonator (202, Fig 2) are stacked on top of each other to increase the bandwidth and decrease the loss of the antenna/waveguide device (Col 1 line 58 - Col 2 line 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the current invention to modify the disclosure of Uemichi with the aforementioned teachings of Gong as to duplicate the steps of claim 1 to form a second resonant space within a second dielectric layer with the reasonable expectation that this would have been a mere duplication of the steps of claim 1 which would have been within the skill of one of ordinary skill in the art in order to form a second radio frequency device, and/or with the reasonable expectation that forming a second resonant space within a second dielectric layer would allow for the resonant spaces to be stacked to allow for the radio frequency device to have an increased bandwidth and a decreased loss (Gong: Col 2 liner 58 - Col 2 line 6).

Claim 29 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2015/0349398 to Uemichi in view of US 2019/0334228 to Haridas.
As per claim 29, Uemichi discloses all of the limitations forming a resonant space within an optically transparent dielectric layer according to claim 21 (see above rejection of claim 21), however Uemichi does not explicitly disclose forming an M by N array of at least partially formed first resonant space in the optically transparent dielectric material. However, it is well-known in the art to form antenna arrays with adjacent antennas so as to increase the signal strength of the antenna as would be understood by one of ordinary skill in the art. 
Further, secondary reference, Haridas discloses a method making an antenna array (see antenna array 100 in Fig 5 and antenna array 700 in Fig 24-25) wherein an M by N array of antenna elements (see antenna modules 1 in Fig 5 and antenna sub-arrays 702-708 in Fig 24-25) such that a multiple input multiple output antenna array can be formed (Para 0005) with independent sub-arrays that transmit or receive signals to/from different receivers/sources (Para 0035-0037).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the current invention to modify the disclosure of Uemichi with the aforementioned teachings of Haridas as to form an M by N array of at least partially formed first resonant spaces in the optically transparent dielectric material with the reasonable expectation that this would allow for the forming of an antenna array that would increase the signal strength of the antenna as compared with a singular antenna as would be undersood by one of ordinary skill in the art and/or with the reasonable expectation that this would allow for the antenna array for form a multiple input multiple output system with independent sub-arrays that transmit or receive singles to/from different receivers/sources (Haridas: Para 0005 and 0035-0037).

Allowable Subject Matter
Claims 6-8 and 22-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any other rejection to the claims including 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections.

The following is a statement of reasons for the indication of allowable subject matter in claims 6-8 and 22-28:  
Claims 6 and 22 are direction towards methods for forming a radio frequency device dependent upon claims 1 and 3 and 21 respectively. The prior art fails to disclose or render obvious all of these limitations of claims 6 and 22 respectively, specifically the prior art fails to disclose or render obvious the following in combination with the other limitations of claims 1 and 3 and 21 respectively:

As per claim 6, 
a method of making a radio frequency device comprising: using laser energy to irradiate a first three dimensional structure in a first optically transparent dielectric layer and a second three dimensional structure in a second optically transparent dielectric layer, the three dimensional structures each including a plurality of sidewall regions extending at least partially between a first surface and a second surface of the optically transparent dielectric layers, etching the three dimensional structure to form three dimensional cavity structures, depositing metal in the three dimensional cavity structures to form at least partially closed conductive sidewalls extending at least partially between the first surface and the second surface of the optically transparent dielectric layers, wherein the at least partially closed conductive sidewalls at least partially define a first resonant space in the first optically transparent dielectric layer and a second resonant space in the second optically transparent dielectric layer, forming a first radio frequency input-output (RF I/O) region and a first ground plane on the first surface of the first optically transparent dielectric layer spaced apart from and located about a perimeter of the first RF I/O region, depositing metal on the first surface of the second optically transparent dielectric layer and the second surface of the first optically transparent dielectric layer, and combining the metal deposited on the second surface of the first optically transparent dielectric layer with the metal deposited on the first surface of the second optically transparent dielectric layer with the first resonant space adjacent to the second resonant space to form a third ground plane between the first resonant space and the second resonant space, 

As per claim 22, 
a method of making a radio frequency device comprising: at least partially defining a first resonant space and a second resonant space in an optically transparent dielectric material by depositing conductive material on at least partially closed sidewalls formed by etching a first portion and a second portion of the optically transparent dielectric material after irradiating the first and second portions with laser energy, forming a first ground plane on a first surface of the optically transparent dielectric material, the first ground plane at least partially enclosing an open end of a first at least partially closed conductive sidewall formed by depositing the conductive material on the first at least partially closed sidewall, forming a first radio frequency input-output (RF I/O) region at the first surface, the first ground plane spaced apart from and located about a perimeter of at least a portion of the first RF I/O region, and forming an intermediate ground plane by depositing conductive material on an intermediate wall portion formed by etching the optically transparent dielectric material after irradiating the intermediate wall portion with laser energy, the intermediate ground plane defining a boundary between the first resonant space and the second resonant space.  

Claims 31-33 are allowed.

The following is a statement of reasons for the indication of allowable subject matter in claim 31:  
Claim 31 is direction towards a method for forming a radio frequency device. The prior art fails to disclose or render obvious all of the limitations of claim 31, specifically the prior art fails to disclose or render obvious the following in combination with the other limitations of claim 31:

As per claim 31, 
a method of making a radio frequency device comprising: at least partially defining an antenna resonant space in an optically transparent dielectric material by depositing conductive material on a first at least partially closed -6-sidewall formed by etching a first portion of the optically transparent dielectric material after irradiating the first portion with laser energy, forming an antenna element on a first surface of the optically transparent dielectric material that at least partially enclosing a first open end of a first at least partially closed conductive sidewall formed by depositing the conductive material on the first at least partially closed sidewall,  at least partially defining a filter resonant space in the optically transparent dielectric material by depositing conductive material on a second at least partially closed sidewall formed by etching a second portion of the optically transparent dielectric material after irradiating the second portion with laser energy, forming a ground plane on a second surface, opposite the first surface, of the optically transparent dielectric material, the second surface at least partially enclosing an open end of a second at least partially closed conductive sidewall formed by depositing the conductive material on the second at least partially closed sidewall, the filter resonant space adjacent and electromagnetically coupled to the antenna resonant space, an intermediate ground plane located at least partially between the antenna resonant space and the filter resonant space, and forming a radio frequency input-output (RF I/O) region at the second surface, the second ground plane spaced apart from, and located about a perimeter of at least a portion of, the RF I/O region.

Response to Arguments
Applicant’s arguments filed 06/29/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 1, 3, 5-8, and 21-33 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been withdrawn. 

Upon further consideration of the claims as amended and the prior art of record, the examiner the examiner has provided a rejection of the claims as amended by the applicants in view of US 2015/0349398 to Uemichi, US 8,860,532 to Gong, and US 2019/0334228 to Haridas (see 102(a)(1) rejections and 103 rejections provided above). Since these rejections were not made as a direct result of the amendments made to the claim by the applicants, the current office action is non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157. The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729